COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS
                                                §

  IN RE: J. M. G.,                               §              No. 08-18-00024-CV

                         Relator.                §         AN ORIGINAL PROCEEDING

                                                 §                IN MANDAMUS

                                                 §

                                           ORDER

       Pending before the Court is Relator’s motion to stay proceedings in the trial court while

the Court considers the merits of Relator’s petition for writ of mandamus. We GRANT the motion

and order the Honorable Mike Herrera, Judge of the 383rd District Court of El Paso County, Texas,

to stay all proceedings in cause number 2010AG5416, styled In the Interest of I.A.G. and F.A.G.,

Children. This stay order will remain in effect pending our review of the mandamus petition or

further order of this Court.

       The Court has this day determined that no action will be taken on the Petition for Writ of

Mandamus pending a response from the Real Parties in Interest. The responses are due to be filed

on or before March 24, 2018.

       In order to protect the identity of the minor children who are the subject of this mandamus

proceeding, the Court has determined on its own motion that it is also necessary to identify the

children, parents, and grandparents by initials in all papers submitted to the Court hereafter,

                                                1
including letters, motions, and briefs. See TEX. R. APP. P. 9.8. The Court will also refer to the

children, parents, and grandparents by their initials in correspondence, orders, and in its opinion

and judgment. Accordingly, the Court has determined that the style of this appeal should be

changed to In the Interest of J.M.G., Relator.

       IT IS SO ORDERED this 22nd day of February, 2018.



                                                 PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                   2